Case 1:09-cr-00466-BMC-RLM Document 525 Filed 01/03/19 Page 1 of 7 PageID #: 6580
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
  GMP:MPR                                            271 Cadman Plaza East
  F. #2009R01065                                     Brooklyn, New York 11201



                                                     January 2, 2019


  TO BE FILED UNDER SEAL

  By ECF

  The Honorable Brian M. Cogan
  United States District Judge
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                Re:     United States v. Joaquin Archivaldo Guzman Loera
                        Criminal Docket No. 09-466 (S-4) (BMC)

  Dear Judge Cogan:

                  The government respectfully submits this letter in connection with the trial in
  the above-referenced matter. The government moves in limine to preclude cross-examination
  of one of its cooperating witnesses (“CW1”) in regard to three topics that are either marginally
  probative or completely irrelevant to CW1’s character for truthfulness

  I.     Motion to Limit Cross-Examination

         A.     Legal Standard

                   The scope and extent of cross-examination is committed to the sound discretion
  of the district court. See United States v. Wilkerson, 361 F.3d 717, 734 (2d Cir. 2004). The
  court may properly bar cross-examination that is only marginally relevant to a defendant’s
  guilt or other issues before the court. See United States v. Maldonado-Rivera, 922 F3d. 934,
  956 (2d Cir. 1990); see also Fed. R. Evid. 611 (stating that “court should exercise reasonable
  control . . . so as to . . . avoid wasting time[] and protect witnesses from harassment or undue
  embarrassment”).

                 A “decision to restrict cross-examination will not be reversed absent an abuse
  of discretion.” United States v. Lawes, 292 F.3d 123, 131 (2d Cir. 2002) (citing United States
Case 1:09-cr-00466-BMC-RLM Document 525 Filed 01/03/19 Page 2 of 7 PageID #: 6581




  v. Rosa, 11 F.3d 315, 335 (2d Cir. 1993)). The Second Circuit has repeatedly upheld district
  courts’ exercise of discretion in imposing reasonable limits on the subjects that may be
  inquired into on cross-examination. See United States v. Rivera, 971 F.2d 876, 886 (2d Cir.
  1992) (“The court is accorded broad discretion in controlling the scope and extent of cross-
  examination.”); Rosa, 11 F.3d at 336 (holding that district court properly precluded cross-
  examination on alleged rape and burglary by witness because conduct did not bear directly on
  witness’s credibility and allegations were unsubstantiated).

                Where a party seeks to elicit testimony regarding specific instances of a
  witness’s conduct to attack the witness’s character for truthfulness, the admission of that
  testimony is governed by Federal Rule of Evidence 608(b). See United States v. Peterson, 808
  F.2d 969, 973-74 (2d Cir. 1987); see also United States v. Cruz, 894 F.2d 41, 43 (2d Cir. 1990)
  (“Under Rule 608(b), the court has discretion to permit or deny a line of inquiry on cross-
  examination.”). Rule 608(b) provides in pertinent part:

                 Except for a criminal conviction under Rule 609, extrinsic
                 evidence is not admissible to prove specific instances of a
                 witness’s conduct in order to attack or support the witness’s
                 character for truthfulness. But the court may, on cross-
                 examination, allow them to be inquired into if they are probative
                 of the character for truthfulness or untruthfulness of . . . the
                 witness.

  Fed. R. Evid. 608(b). The advisory committee’s note to Rule 608(b) also notes that because
  the “possibilities of abuse are substantial” in cross-examination, specific instances may only
  be inquired into if they are probative of truthfulness, “not remote in time,” and not “outweighed
  by danger of unfair prejudice, confusion of issues, or misleading the jury.” Fed. R. Evid. 608
  ad. comm. note.

                Rule 609(a)(1)(A) provides that evidence of a witness’s conviction for a felony
  offense “must be admitted, subject to Rule 403” and that evidence “for any crime regardless
  of the punishment . . . must be admitted if the court can readily determine that establishing the
  elements of the crime required proving—or the witness’s admitting—a dishonest act or false
  statement.” Fed. R. Evid. 609(a)(2).

                 Admission of such evidence is further limited by Federal Rules of Evidence 402
  and 403, which exclude otherwise relevant evidence if its “probative value is substantially
  outweighed by the danger of unfair prejudice, confusion of the issues . . . , or by considerations
  of undue delay, waste of time, or needless presentation of cumulative evidence.” United States
  v. Figueroa, 548 F.3d 222, 229 (2d Cir. 2008); United States v. Devery, 935 F. Supp. 939, 407-
  08 (S.D.N.Y. 1996) (“[E]ven if the prior act does concern the witness’s character for
                                                  2
Case 1:09-cr-00466-BMC-RLM Document 525 Filed 01/03/19 Page 3 of 7 PageID #: 6582
Case 1:09-cr-00466-BMC-RLM Document 525 Filed 01/03/19 Page 4 of 7 PageID #: 6583
Case 1:09-cr-00466-BMC-RLM Document 525 Filed 01/03/19 Page 5 of 7 PageID #: 6584
Case 1:09-cr-00466-BMC-RLM Document 525 Filed 01/03/19 Page 6 of 7 PageID #: 6585




  II.    Conclusion

               For the foregoing reasons, the Court should preclude argument and cross-
  examination of CW1 on the topics described above.

  III.   Partial Sealing is Appropriate

                  Pursuant to the protective order in this case, the government respectfully
  requests permission to submit this brief partially under seal. See Dkt. No. 57 ¶ 8. Portions of
  this brief refer to one of the government’s cooperating witnesses. The defendant’s criminal
  associates could use the information described herein to identify those witnesses.

                 Thus, partial sealing is warranted because of the concerns regarding the safety
  of potential witnesses and their families, and the danger posed by disclosing the potential
  witnesses’ identities and their cooperation with the government. See United States v. Amodeo,
  44 F.3d 141, 147 (2d Cir. 1995) (need to protect integrity of ongoing investigation, including
  safety of witnesses and the identities of cooperating witnesses, and to prevent interference,
  flight and other obstruction, may be a compelling reason justifying sealing); see Feb. 5, 2018
  Mem. & Order Granting Gov’t Mot. for Anonymous and Partially Sequestered Jury, Dkt. No.
  187 at 2-3 (concluding that defendant’s actions could pose risk of harm to cooperating
  witnesses). As the facts set forth herein provide ample support for the “specific, on the record
  findings” necessary to support partial sealing, Lugosch v. Pyramid Co., 435 F.3d 110, 120 (2d.
  Cir. 2006), the government respectfully requests that the Court permit the government to file
  this motion to limit cross-examination partially under seal. Should any order of the Court
  regarding this application describe the sealed information in question with particularity, rather
  than in general, the government likewise requests that those portions of the order be filed
  under seal.


                                                      Respectfully submitted,

                                                      RICHARD P. DONOGHUE
                                                      UNITED STATES ATTORNEY
                                                      Eastern District of New York
                                                      271 Cadman Plaza East
                                                      Brooklyn, New York 11201

                                                      ARTHUR G. WYATT, CHIEF
                                                      Narcotic and Dangerous Drug Section
                                                      Criminal Division,

                                                 6
Case 1:09-cr-00466-BMC-RLM Document 525 Filed 01/03/19 Page 7 of 7 PageID #: 6586




                                             U.S. Department of Justice

                                             OF COUNSEL:

                                             ARIANA FAJARDO ORSHAN
                                             UNITED STATES ATTORNEY
                                             Southern District of Florida

  cc:   Clerk of Court (BMC) (via ECF)
        Defense Counsel (via Email)




                                         7
